Which instruction the CouRT gave.
(Morsell, J., not sitting,
having been formerly the counsel of the defendant, in the case.)
The jury, however, found a verdict for the plaintiffs, which, with the judgment thereon, was ordered to be entered in the following manner, namely: —
The jurors, &c., on their oath, say, as to the issue joined upon the plea of ne tinques executor, that the within named John Breckenridge, as executor of the last will and testament of the said. James White, senior, did administer divers goods and chattels, which were of the said James, at the time of his death, in manner and form as the said (plaintiffs) have, within, in replying, alleged.
Mr. Key and Mr. Dunlop, for the plaintiffs.
Mr. Jones, for the defendant.
And the said jurors, on Iheir oath aforesaid, do further say, as to the issue joined upon the plea of payment, that the said James did not pay, &c., as in his said plea the said defendant hath alleged. And they find that the sum of $897.07, current money, with interest thereon, from the 1st day of January, 1803, till paid, is justly due to the said (plaintiffs) on the writing obligatory aforesaid.
Therefore it is considered by the Court here that the said (plaintiffs) recover against the said John Breckenridge, as such executor as aforesaid, as well the sum of £1218 10s. sterling, equal to $5,415.56 current money their debt aforesaid, as the sum of $10,000 damages, the said debt and damages to be released on the payment of $897.07, with interest thereon from the first day of January, 1803, till paid, and the sum of s by the Court here, unto the said (plaintiffs,) on their assent adjudged for their costs and charges by them, about their suit, in this behalf, expended ; to be levied of the goods and chattels which were of the said James White at the time of his death in the hands of the said John Breckenridge to be administered, if he hath so much thereof in his hands to be administered, and if he hath not so much thereof in his hands to be administered, then to be levied of the proper goods and chattels of the said John Breckenridge ; and that the said (plaintiffs) have thereof their execution, &c.; and the said John Breckenridge, in mercy, &c.